Conviction is for theft with punishment assessed at two years in the penitentiary.
The property alleged to have been stolen was forty-one joints of oil well tubing, alleged to have been the property of one J.F. Smith. Smith was superintendent of an oil company and the proof is positive that about the time alleged in the indictment as much as forty-one joints of two-inch oil well tubing was stolen which was property belonging to said company and under the control of said Smith. One McBride was used as a witness by the State. He testified that he and appellant acted together in the theft of the property in question and sold it to one Plank, taking in payment for the pipe so stolen two checks, one payable to each of the parties. Other evidence is amply sufficient to corroborate McBride relative to the matters testified to by him, and to support the verdict of the jury. There are no bills of exception in the record and the sufficiency of the evidence is the only quyytion before us.
The judgment is affirmed.
Affirmed. *Page 288